Citation Nr: 1632396	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-44 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for adjustment disorder with mixed anxiety and depressed mood, rated 10 percent disabling from April 16, 2001, to August 21, 2008; 30 percent disabling from August 22, 2008, to September 19, 2010; and 70 percent disabling since September 20, 2010.

2.  Entitlement to an initial rating higher than 10 percent for status post-operative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to May 1955.

These matters initially came before the Board of Veterans' Appeals (Board) from September 2009 and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 2009 decision, a Decision Review Officer (DRO) granted compensation under the provisions of 38 U.S.C.A. § 1151 for adjustment disorder with mixed anxiety and depressed mood and assigned an initial 10 percent disability rating, effective from April 16, 2001, to August 21, 2008, and an initial 30 percent disability rating, effective from August 22, 2008.  In the July 2010 decision, the RO granted compensation under the provisions of 38 U.S.C.A. § 1151 for status postoperative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve and assigned an initial 10 percent disability rating, effective from April 16, 2001.  

In October 2010, the RO assigned a 50 percent rating for adjustment disorder with mixed anxiety and depressed mood, effective from October 12, 2010.

In April 2011, the RO assigned a 70 percent rating for adjustment disorder with mixed anxiety and depressed mood, effective from September 20, 2010.

The Veteran testified before the Board at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In October 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded these matters in December 2013 and February 2016 for further development.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to higher initial ratings for adjustment disorder with mixed anxiety and depressed mood and status post-operative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a signed written statement in June 2016 in which it was indicated that the Veteran wished to withdraw from appeal the issues of entitlement to higher initial ratings for adjustment disorder with mixed anxiety and depressed mood and status post-operative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


